Title: Henry Clay to James Madison, 28 May 1833
From: Clay, Henry
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Ashland
                                
                                28t. May 1833.
                            
                        
                        I received in due course of the Mail your obliging letter of the 6t. Ulto. and was extremely happy in the
                            inference, from observing one paragraph and the superscription in your hand writing, that your health was improved. Other
                            accounts have also assured me of that agreeable fact. May it be fully re-established, and you long spared to us!
                        Your prediction as to the quieting effect, at least for the present, of the Compromise bill seems to be
                            realized. Should either of the contingencies mentioned in your letter arise we may hope that the Tariff will no longer
                            create disturbances among us. The most probable of them is, that our Northern brethren will be able to supply most of the
                            articles which they manufacture, without protection, as cheap as they can be brought from Europe. By 1842, I think that
                            will be the case as to a great many fabrics. The single advantage, low wages, which Europe will at that time possess I
                            hope will be counterbalances by advantages of other kinds, which we shall possess. Ultimately, but more distantly, the
                            South will share in some branches of Manufactures.
                        I do not apprehend that any surplus that may accrue in the Revenue will create a necessity for disturbing the
                            essential features of the Compromise. You are aware that the Act provides for the contingencies both of surplus and
                            deficit. There is more reason to apprehend an attempt to modify it, from political considerations. Should such an attempt
                            be made, with the view of lessening the amount of protection, I hope the good faith of the South will prompt it to oppose
                            the attempt and to stand by the compromise.
                        The political malcontents in the South seem to have adopted a new theme to excite alarm and to disseminate
                            sentiments unfriendly to the Union. And the measures which G. Britain appears to be resorting to, for the purpose of
                            emancipating the slaves in the W. Indies, may give some aid to the efforts of the Telegraph, their organ, and other
                            papers. I hope that the intelligence of the Country will perceive the object, and perceive also that there is not the
                            slightest foundation for the alarm. I have never yet met with any Northern man who thought that Congress ought to
                            interfere on the subject of the emancipation of the Slaves of the South further than to afford aid in accomplishing that
                            object, if the South desired it.
                        Mrs. Clay and I are both thankful for the friendly recollection of Mrs. Madison and yourself, and for your
                            kind invitation to visit Montpellier. We shall not fail to avail ourselves of it, should we ever be again near you. I have
                            not yet decided to return to the Senate, and therefore do not know whether I shall ever visit your part of Virginia. If
                            the Land bill had passed, I should certainly not have returned; and I do not know whether I have not already done all that
                            was incumbent upon me, in regard to that subject. The retention of that bill by the President was I have thought an
                            unconstitutional act. You have seen the question probably touched in the News papers. The consequence of withholding the
                            bill, that is, as contended for, that it became a law, may not be so legitimate, but the failure to retain it has appeared
                            to be unauthorized by the Constitution. I know what a tax you must pay in your correspondence, and do not wish to augment
                            it; but, if you should at any time favor me with a letter hereafter, I should be glad of one line expressing your opinion
                            upon that Constitutional question.
                        I pray you to communicate the warm regards of Mrs. Clay and myself to Mrs. Madison, and to allow me to add
                            the best wishes for your health and prosperity of Your friend & obt. Servt.
                        
                            
                                H. Clay
                            
                        
                    